NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10468

                Plaintiff-Appellee,             D.C. No.
                                                2:10-cr-00091-KJD-GWF-1
 v.

BARBARA JEAN DENNIS,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Barbara Jean Dennis appeals from the district court’s amended judgment and

challenges the $10,000 fine imposed following her guilty-plea conviction for

bankruptcy fraud, in violation of 18 U.S.C. § 157(1). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Dennis’s counsel has filed a brief stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. Dennis has filed two pro se opening briefs, both of which the court has

considered. No answering brief has been filed.

        Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

        Dennis’s pro se motions, as supplemented by her exhibit, to terminate

counsel and appoint new counsel, and to strike all documents filed by appointed

counsel, are DENIED. Dennis’s further request that the court order an audio file

of the November 20, 2018, district court hearing is DENIED. Dennis’s motions

for a 60-day extension of time to file the pro se supplemental brief are denied as

moot.

        Counsel’s motion to withdraw is GRANTED.

        AFFIRMED.




                                          2                                     18-10468